Citation Nr: 1130556	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to service connection for a low back disability to include joint pain as due to undiagnosed illness.

2.  Entitlement to service connection for shoulder and hip joint pain as due to undiagnosed illness.

3.  Entitlement to service connection for ankle joint pain as due to undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), fatigue, and sleep loss as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to January 1990, November 1990 to May 1991, October 2001 to May 2002, and from July 2002 to October 2003.  The Veteran served in the Persian Gulf.  He also had subsequent service with the Army National Guard, which included active duty for training (ACDUTRA) in 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2009, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  In August 2010, the Veteran remanded the issue of service connection for fatigue, sleep loss, and joint pain, to include as due to undiagnosed illness.

The Veteran filed a claim of service connection for knee disability.  However, his claim of service connection for joint pain also encompassed service connection for knee pain.  In any event, pursuant to an August 2010 rating decision, service connection for bilateral knee disabilities was granted, as diagnosed disabilities of chondromalacia patella of each knee.  




FINDINGS OF FACT

1.  The Veteran served in the Persian Gulf.  

2.  The Veteran's diagnosed lumbodorsal back disability, including degenerative disc disease, status post herniated nucleus pulposus with microdisectomy and disc excision at L4, L5, low and mid back pain, shoulder pain, and hip pain, are attributable to service.  

3.  The Veteran's ankle pain is considered a joint pain, the result of an undiagnosed illness associated with the Gulf War is attributable to service.  

4.  The Veteran's CFS, to include fatigue and sleep loss, is attributable to service.  


CONCLUSIONS OF LAW

1.  Lumbodorsal back disability including degenerative disc disease, status post herniated nucleus pulposus with microdiscectomy and disc excision at L4, L5, low and mid back pain, shoulder pain, and hip pain, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Ankle joint pain, an undiagnosed illness, was incurred in active service in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

3.  CFS, to include fatigue and sleep loss, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be presumed for certain conditions under 38 U.S.C.A. § 1117, based on service in the Persian Gulf. More specifically:

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia theater of operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section.

(f) For purposes of this section, the term "Persian Gulf veteran" means a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (I) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2011, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2010).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4) (2010).

In the case of claims under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records note that at separation, the Veteran reported having back pain as well as a trick or locked knee.  

The Veteran was separated from service in October 2003.  The next month, he filed a claim for VA benefits.  In pertinent part, he claimed to have fatigue, sleep loss, and joint pain, as due to his military service.  The Veteran is competent to report symptoms such as these.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

In February 2004, he was afforded a VA examination during which time he again advanced his symptoms of fatigue, sleep loss, and joint pain, present since military service.  The diagnoses were history of periodic aches and pain in his knees, lateral hip area (trochanteric bursitis), and poor sleep associated with anxiety and nightmares.  The ankles were also examined.  The examiner indicated that the symptoms, including "aches and pains in some joints" were most likely consistent with undiagnosed illness associated with Gulf War service.  Another February 2004 examination also diagnosed the Veteran as having PTSD.  The Veteran reported associated sleep disturbance, noted to be major sleep disturbance, related to the PTSD diagnosis.  

In May 2007, the Veteran was afforded another VA joints examination, but it was limited to the knees.  

June 2007 VA outpatient records reflect complaints made by the Veteran of insomnia, nightmares, and other sleep disturbance complaints.  PTSD was diagnosed and sleep disturbance was indicated.  

In May 2009, the Board remanded this case.  It was noted that the evidence reflected multiple complaints of sleep disturbance, fatigue, and pain in multiple joints (i.e., knees, back, shoulders, ankles, and hips), and that some of these complaints had been attributed to known diagnoses, however, the record contained the opinion from the February 2004 VA joints examiner that there was poor sleep associated with anxiety and nightmares with aches and pains in some joints, mostly consistent with undiagnosed illness associated with the Gulf War.  Also, the Veteran reported that he had fatigue with prolonged episodes of diarrhea and poor food intake, as well as after periods of anxiety.  The Board requested that the Veteran be afforded an additional VA examination to clarify the etiology of the Veteran's complaints of fatigue, sleep loss, and joint pain, and that additional VA records be obtained.  With regard to the examination, the following was requested:

Make arrangements for the Veteran to have an appropriate examination(s) to determine the etiology of his complaints of fatigue, sleep loss, and joint pain. The claims folder must be made available to and reviewed by the examiner(s) in conjunction with the examination report(s).

The examiner(s) should render diagnoses of all current disabilities manifested by fatigue, sleep loss, and joint pain (i.e., right knee, hips, shoulders, ankles, and back).  All necessary tests in order to determine the correct diagnoses as determined by the examiner(s) are to be done. If no such disorders are found, the examiner(s) should so state.

The examiner(s) should specifically indicate whether or not fatigue, sleep loss, and joint pain (i.e., right knee, hips, shoulders, ankles, and back) are symptoms of a diagnosed disability or are attributable to an undiagnosed illness.

Are the Veteran's complaints of sleep disturbance a symptom of his service- connected PTSD?

Are the Veteran's complaints of fatigue a symptom of his service-connected PTSD or of his service-connected irritable bowel syndrome?

Does the Veteran meet the criteria for a diagnosis of fibromyalgia?

Does the Veteran meet the criteria for a diagnosis of chronic fatigue syndrome?

The examiner(s) should state whether it is at least as likely as not (50 percent probability or greater) that any current disability manifested by fatigue, sleep loss, or joint pain (i.e., right knee, hips, shoulders, ankles, and back) had its onset during active service or is related to any in-service disease or injury.

The examiner(s) must provide a comprehensive report(s) including complete rationale for all opinions and conclusions reached.

In June 2009, a VA examination was conducted.  The examiner concluded that the Veteran had diagnosed lumbodorsal back disability, including degenerative disc disease, status post herniated nucleus pulposus with microdiscectomy and disc excision at L4, L5, low and mid back pain, shoulder pain, and hip pain.  The examiner clarified that the Veteran's reported shoulder pain was actually located in his upper thoracic spine, between his shoulders, and was not shoulder-related, but was in that vicinity.  Likewise, the reported hip pain (earlier diagnosed as trochanteric bursitis) was actually referred back pain.  The examiner stated that it was his opinion that the back and knee problems were related to service.  The examiner had concluded that the hip and shoulder pain was not present because that was included in the dorsal and lumbar complaints as being back manifestations, but for the sake of this claim, the Board accepts the terms of "shoulder pain" and "hip pain" as separate entities from the generalized back pain, although included within the "back disability."  In a December 2010 addendum, the examiner again stated that the back disability was more likely than not related to service.  The examiner accepted the Veteran's personal story that the back pain started during service because the separation examination documented back pain, whereas the entrance examination did not.  Thus, there was a basis for the conclusion that the back problems originated during the active service period.

The Veteran also complained of ankle pain on examination.  The examiner determined that there was no diagnosed ankle disability.  The examiner did not indicate if the ankle pain was an undiagnosed illness.  The examiner also concluded that the Veteran did not have fibromyalgia.

In a subsequent March 2011 VA examination, the Veteran was diagnosed as having CFS.  The examiner stated that it was at least as likely as not that the Veteran had a partially explained combination of symptoms (CFS) which came on during his first Gulf War deployment.  The examiner also provided an opinion that it was at least as likely as not that the Veteran's fatigue and insomnia had their onset in service and might be related to or symptoms of his service-connected PTSD or IBS.  

In sum, the Veteran's diagnosed lumbodorsal back disability, including degenerative disc disease, status post herniated nucleus pulposus with microdiscectomy and disc excision at L4, L5, low and mid back pain, shoulder pain, and hip pain, are attributable to service, per the competent opinion of the VA examiner.  Thus, service connection is warranted for lumbodorsal back disability and associated shoulder/hip complaints.  

The Veteran has made complaints of ankle pain.  The recent VA joints examination did not address whether the ankle pain, as an undiagnosed illness, was related to service, since there was no diagnosed ankle disability.  However, the February 2004 examination implied that the "aches and pains" in some joints were most consistent with undiagnosed illness associated with the Gulf War, which is generally confirmed by the most recent VA examiner.  Given the close proximity of these complaints to service, and their continuity thereafter, the Board also accepts that the ankle pain is an undiagnosed illness associated with the Gulf War.  Thus, service connection is warranted for ankle pain as a joint pain due to an undiagnosed illness associated with the Gulf War.  

A VA examiner further determined that the Veteran also has CFS, and that fatigue and sleep loss and related complaints were related to this CFS, began in service, or were basically part and parcel of his PTSD and/or IBS.  Thus, service connection is warranted separately for CFS, to include and fatigue and sleep loss.  


ORDER

Service connection for lumbodorsal back disability including degenerative disc disease, status post herniated nucleus pulposus with microdiscectomy and disc excision at L4, L5, low and mid back pain, shoulder pain, and hip pain, is granted.

Service connection for ankle joint pain, an undiagnosed illness, is granted.  

Service connection for CFS, to include fatigue and sleep loss, is granted.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


